Case 2:15-cv-09631-MWF-KS Document 111 Filed 12/17/18 Page 1 of 1 Page ID #:1712

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV15-9631 MWF (KSx)                                           Date   December 17, 2018
 Title             Gerald E. Heller v. NBCUniversal, Inc., et al.



 Present: The                    Michael W. Fitzgerald, U.S. District Judge
 Honorable
                   Stephen Montes Kerr                                          Amy Diaz
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                        Brent M. Finch                                         Jeff E. Scott
                                                                            Vincent H. Chieffo
 Proceedings:                 Motion to Dismiss Third Amended Complaint [103]

         Cause called; appearances made.

       Court issues tentative ruling and hears oral argument. For reasons stated on the
record, the Court takes the motion under submission and discharges the Order to Show Cause
issued on December 4, 2018. Order to issue.




                                                                                                 :      13
                                                               Initials of Preparer           SMO




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
